COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER REINSTATING APPEAL

Appellate case name:       James W. Cleveland v. The State of Texas

Appellate case number:     01-18-00668-CR

Trial court case number: 1529355

Trial court:               180th District Court of Harris County

        In conjunction with appellant’s retained counsel withdrawing from this appeal, the case
was abated and remanded to the trial court to determine whether counsel should be appointed to
represent appellant. A reporter’s record of the abatement hearing has been filed indicating that
appellant wishes to pursue the appeal with appointed counsel. A notice of appearance has been
filed by appellant’s newly appointed counsel along with the trial court’s order appointing counsel.
Accordingly, we REINSTATE this case on the Court’s active docket. Crespin Michael Linton is
designated as appellant’s new counsel of record.
        Appellant’s brief shall be due within 30 days of the date of this order. See TEX. R. APP. P.
38.6(a). The State’s brief, if any, shall be due within 30 days of the filing of appellant’s brief. See
TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: ___/s/ Gordon Goodman___
                               Acting individually


Date: ___July 18, 2019_____